June 20, 2008


Mr. Paul Ronald Wilson
Wilson Law Firm, L.P.
323 W Cano St., Ste. 200
Edinburg, TX 78539-4325


Mr. Hilario Moreno
Larry Moreno, P.C.
5109 S McColl Rd. Ste C
Edinburg, TX 78539
Honorable Jaime Joel Palacios
County Court at Law #2
100 North Closner, 3rd Floor
Edinburg, TX 78539


Mr. Jaime J. Ramon
Attorney At Law
1100 E. Laurel, Ste. 300
McAllen, TX 78502

RE:   Case Number:  07-0486
      Court of Appeals Number:  13-07-00269-CV
      Trial Court Number:  CL-06-3515-B

Style:      IN RE  LYON FINANCIAL SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Cathy Wilborn  |